On Rehearing.
DeBlanc, J.
Frangois Victor appealed from an order of seizure and sale, and — to do so — furnished bond in the sum of three thousand dollars, with one Lacroix as his security.
That appeal and that bond suspended the execution of a decree or order — by whatever name it may be called — based on Victor’s own confession of what the law styles “a judgment.”
Does the bond — in such a case — -evidence a legal obligation, one which can be enforced according to its express terms, and against either the principal or security by whom it was subscribed, or is it merely the semblance of an obligation, which can be used — without apprehension or risk — to delay the execution of a confessed judgment?
Our opinion has not changed; we have held and we hold that one who — as security — assists in suspending, by a groundless appeal, the execution of an order of seizure and sale, is liable — to the extent of his obligation- — for whatever amount of the confessed and affirmed judgment is not paid by or recovered from the principal on the appeal bond.
It is, therefore, ordered that our former decree remain undisturbed.